36 So.3d 885 (2010)
Ronald G. SMITH, Appellant,
v.
SCHWOB BUILDING COMPANY LIMITED/AMERISURE MUTUAL INSURANCE COMPANY, Appellees.
No. 1D10-0065.
District Court of Appeal of Florida, First District.
June 4, 2010.
Jonathan B. Israel of Harris, Guidi, Rosner, Dunlap and Rudolph, P.A., Jacksonville, for Appellant.
Michael C. Crumpler of Law Offices of Michael C. Crumpler, P.A., Jacksonville, for Appellees.
PER CURIAM.
Upon review of Appellant's untimely response to this court's March 30, 2010, order, we DISMISS this appeal. See Fla. R.App. P. 9.410.
KAHN, ROWE, and MARSTILLER, JJ., concur.